Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of 1-5 and 15-20 in the reply filed on 3/7/2022 is acknowledged.
Claims 6-14 should be officially canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “an inverter” on line 13 is confusing because it is unclear if this is additional “inverter” or a further recitation of the previously claimed “inverter” on line 2. Also, it is unclear how the recitation “a plurality . . . shifters” on lines 4-13 is read on the preferred embodiment. Insofar as understood, no such third control transistor and connections of the first and second control transistors are seen on the drawings. The same is true for claims 15-16.
In claim 2, the recitation “the enable terminal” on lines 3 and 5 lacks clear antecedent basis. The same is true for claim 17.
In claim 3, the recitation “transistors” on line 2 and “shifters” on line 3 is confusing because it is unclear if this is additional “transistors” and “shifters” or a further recitation of the previously claimed “transistors” and “shifters” in claim 1. The same is true for claim 18.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17 and 19 are rejected under 35 USC 102 (a((2) as being anticipated by Hsin et al (US 2018/0254772).
Regarding to claim 15, Hsin et al disclose the circuit as shown on Figure 2 comprising:
- an inverter (105) configured to receive a first power supply voltage (vdd) and having an input terminal (inp) and an output terminal; 
-a plurality of first control transistors (NM3, MN4) connectable between a respective one of a plurality of level shifters (master) and a ground terminal, each of the first control transistors having a gate connected to the output terminal of the inverter; and 
-a plurality of second control transistors (MN3, MN4) connectable between a respective one of the plurality of level shifters (slave) and the ground terminal, each of the second control transistors having a gate connected to the output terminal of the inverter.  
Regarding to claim 17,  wherein the inverter 9105) inherently  includes: a PMOS transistor having a source connected to the first power supply terminal, a drain connectable to the enable terminal of each of the plurality of level shifters, and a gate connected to receive the enable signal; an NMOS transistor having a drain connectable to the enable terminal of each of the 
Regarding to claim 19, wherein each of the first and second control transistors (NM3-NM4) is an NMOS transistor.  

Allowable Subject Matter
          Claims 1-5 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a third control transistor having a source configured to receive the first power supply voltage, a gate connected to the output terminal of the inverter, and a drain connectable to an inverter of each of the plurality of level shifters as combined in claims 1-5.  
          Claims 16 and 18-19 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a third control transistor having a source configured to receive the first power supply voltage, a gate connected to the output terminal of the inverter, and a drain connectable to an inverter of each of the plurality of level shifters as combined in claim 16 and 20.  
-including a number of transistors determined according to (nbit*5)-[(nbit*2)+3], where nbit is a number of level 6U.S. Patent Application Serial No. 17/373,061 shifters connectible to the drain of the of the third control transistor, and where nbit is an integer >2 as combined in claim 18.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842